UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6282


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT H. MARTIN, a/k/a Biggie,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Albert V. Bryan, Jr.,
Senior District Judge. (1:98-cr-00452-1)


Submitted:    July 10, 2009                 Decided:   July 17, 2009


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrea L. Moseley, ZWERLING, LEIBIG & MOSELEY, P.C., Alexandria,
Virginia, for Appellant.   Dana J. Boente, Acting United States
Attorney, Robert E. Draba, Special Assistant United States
Attorney, Gordon D. Kromberg, Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert H. Martin appeals the district court’s order

partially granting Martin’s 18 U.S.C. § 3582(c)(2) (2006) motion

for a reduced sentence.    We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.      United States v. Martin, No. 1:98-cr-

00452-1 (E.D. Va. filed Feb. 6, 2009; entered Feb. 9, 2009).        We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    2